Citation Nr: 0842383	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-07 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran provided testimony before the undersigned 
Veterans Law Judge during a videoconference hearing in May 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board denied the claims for an increased rating for PTSD 
and a TDIU in July 2007.  The Board's decision was vacated by 
the United States Court of Appeals for Veterans Claims 
(Court) in October 2008, pursuant to a July 2008 joint motion 
to vacate and remand.  The case was remanded to the Board for 
compliance with the instructions in the joint remand.  

In the joint motion, the parties agreed that a new VA 
examination is necessary.  The parties indicated that a VA 
examiner in December 2004 noted that the veteran's symptoms 
were significant, and that the veteran was at a lower 
functional capability, but that the examiner did not 
specifically state whether the veteran's limited function was 
related to his PTSD, or indicate the impact of his PTSD on 
his social and occupational functioning.  Additionally, after 
the examiner reported that the veteran was unemployed and 
unable to keep a job, he or she only found that his primary 
reason for unemployability was the veteran's back condition 
without addressing the impact of the veteran's PTSD and 
related symptoms on employment on a secondary basis or to 
what extent PTSD may have contributed to his unemployability.  

Furthermore, the parties agreed that an additional VA 
examination is needed to evaluate the current level of 
disability caused by PTSD because statements made by the 
veteran and in private medical records indicate that there 
has been a material change in his condition since the 
December 2004 VA examination.  

Next, the Board notes that the veteran had been receiving 
ongoing VA treatment as reflected by VA medical records 
contained in the claims folder.  Efforts to obtain any 
additional VA medical records of treatment dated since 
January 2007 should be made.  

Last, the Board concludes that the veteran should be given 
VCAA notice concerning his PTSD claim that provides him with 
the rating criteria for higher ratings for his 
service-connected PTSD, to ensure compliance with the Court's 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim for PTSD, as 
outlined in Vazquez-Flores v. Peake.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the Denver VA treatment facility, 
dated since January 2007.  

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination in 
order to determine the severity of his 
service-connected PTSD.  The claims 
folder should be provided to the 
examiner for review.  All indicated 
tests, studies, and interviews should 
be conducted.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to 
his service-connected PTSD.  The 
examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the 
effect, if any, of the veteran's PTSD 
on his social and industrial 
adaptability.  In so doing, the 
examiner is asked to address his or her 
findings in the context of the 
veteran's work, social, and school 
history.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD explaining 
what the score represents.  

The examiner should specifically state 
how limited the veteran's ability to 
function is due to his PTSD, and 
describe the impact of his PTSD on his 
social and occupational functioning.  

The examiner should also indicate 
whether the veteran's PTSD, either 
alone or in combination with his 
service-connected hearing loss and 
tinnitus, precludes him from securing 
or maintaining substantially gainful 
employment.  

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the examiner's conclusions.

4.  Finally, readjudicate the veteran's 
claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

